


EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of November 16, 2012,
by and between Ruby Tuesday, Inc., a Georgia corporation (the “Company”), and
James J. Buettgen (“Executive”).  This Agreement shall become effective
immediately; provided that Executive shall not begin employment with the Company
until December 1, 2012 (such date, the “Start Date”), unless otherwise agreed in
writing by the parties.
 
WHEREAS, effective as of the Start Date the Company wishes to employ Executive
in an executive capacity on the terms and conditions, and for the consideration,
hereinafter set forth, and Executive wishes to be employed by the Company on
such terms and conditions and for such consideration.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and for other good and valuable consideration, it is hereby
covenanted and agreed by the Executive and the Company as follows:
 
1.  Employment, Duties and Acceptance.
 
(a)  The Company shall employ Executive, and Executive agrees to be employed,
during the Term (as defined below in Section 2) as the President and Chief
Executive Officer of the Company.  Executive shall be responsible for carrying
out the policies and directives of the Company’s Board of Directors
(the “Board”) and shall report directly to the Board.  For the avoidance of
doubt, Executive shall be the senior-most executive of the Company, with duties,
responsibility and authority commensurate with such position.
 
(b)  Executive shall be appointed as a non-independent director of the Board
effective as of the Start Date and shall not receive any additional compensation
for such service.
 
(c)  The duties to be performed by Executive hereunder shall be performed
primarily at the Company’s Restaurant Support Center in Maryville, Tennessee,
subject to reasonable travel requirements on behalf of the Company.
 
2.  Term.  As used herein, the “Term” means the period commencing on the Start
Date and continuing until either Executive or the Company terminates Executive’s
employment pursuant to Section 6.
 
3.  Salary and Annual Bonus.  During the Term, Executive shall be entitled to
the following compensation:
 
(a)     Base Salary.  The Company agrees to pay to Executive a base salary in
cash (the “Base Salary”) as compensation for the services to be performed by
Executive, which initially shall be at the rate of $800,000 per fiscal year,
paid in accordance with the Company’s customary payroll procedures and which
Base Salary may be increased from time to time but not
decreased.  Notwithstanding the foregoing, Base Salary may be decreased at any
time with Executive’s consent.  Executive’s base salary as in effect from time
to time shall constitute the “Base Salary” for purposes of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  Annual Bonus.  Executive shall be eligible to receive an annual cash bonus
award (the “Annual Bonus”) pursuant to the terms of the Company’s Executive
Incentive Compensation Plan, based upon the extent to which any performance
targets associated therewith are satisfied.  Executive shall have a target bonus
equal to 100% of Base Salary and a maximum bonus equal to 200% of Base
Salary.  The Annual Bonus shall be paid out in accordance with the terms of the
Company’s Executive Incentive Compensation Plan, but in no event shall the
Annual Bonus be paid later than two and a half months following the end of the
calendar year that ends immediately after the fiscal year for which the Annual
Bonus relates.  For fiscal year 2013 ending June 4, 2013, the Company guarantees
Executive an Annual Bonus at target payout or based on actual performance,
whichever is greater.
 
4.  Long-Term Incentives.
 
(a)  Initial Award.  As of the Start Date, Executive shall receive an initial
award valued at $1.6 million as of the Start Date comprised of one-third
service-based restricted stock, one-third performance-based restricted stock and
one-third performance-based cash incentive (using the Company’s ordinary course
methodology of valuing such awards).  The service-based restricted stock shall
cliff vest after 30 months following the Start Date and shall be further subject
to a six-month holding period from the date of such vesting.  The
performance-based restricted stock shall have a one-year performance period
ending June 4, 2013 at the end of which shares shall be earned based on the
extent, if any, to which performance targets are achieved.  Any
performance-based restricted stock that is earned shall cliff vest 30 months
following the Start Date and shall be further subject to a six-month holding
period from the date of such vesting.  The performance-based cash incentive
shall also carry a one-year performance period ending June 4, 2013 at the end of
which the award shall be earned based on the extent, if any, to which
performance targets are achieved.  Any performance-based cash incentive that is
earned shall vest and be payable in two tranches with 50% of the award paid 18
months following the Start Date and the remaining 50% paid 12 months from the
date of the first payment.  Service-based restricted stock and the portions of
performance-based restricted stock and performance-based cash incentive that are
earned shall vest in full (i) upon Executive’s death or Executive’s Disability
(as defined below in Section 6(a)), (ii) upon the occurrence of a Termination
Without Cause (as defined below in Section 6(a)) and (iii) immediately prior to
the effectiveness of a Change in Control (as defined below in Section 6(a)).  A
prorated portion (equal to: (A) the sum of (I) the number of completed full
months since the Start Date and (II) 12 months; divided by (B) 30 months) of the
service-based restricted stock and prorated portion of performance-based
restricted stock and performance-based cash incentive that are earned shall vest
early in the event of a Resignation For Good Reason (as defined below in Section
6(a)).  For fiscal year 2013 ending June 4, 2013, the Company shall guarantee
earning of the performance-based restricted stock and performance-based cash
incentive at the target level or based on actual performance, whichever is
greater.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  Make-Whole Award.  As of the Start Date, Executive shall receive an equity
award valued at $2.5 million as of the Start Date comprised of $1.4 million of
service-based restricted stock and $1.1 million of service-based stock options
(the “Make-Whole Award”) (using the Company’s ordinary course methodology of
valuing such awards).  The service-based restricted stock shall cliff vest after
30 months following the Start Date and shall be further subject to a six-month
holding period from the date of such vesting.  The service-based stock options
shall vest in equal annual installments over the three years following the Start
Date and shall be exercisable for seven years following the Start
Date.  Service-based restricted stock and service-based stock options shall vest
in full (i) upon Executive’s death or Executive’s Disability or (ii) immediately
prior to the effectiveness of a Change in Control.  A prorated portion (equal
to: (A) the sum of (I) the number of completed full months since the Start Date
and (II) 12 months; divided by (B) 30 months) of the service-based restricted
stock and a prorated portion (equal to: (A) the sum of (I) the number of
completed full months since the Start Date and (II) 12 months; divided by (B) 36
months) of the service-based stock options shall vest early in the event of a
Termination Without Cause or Resignation For Good Reason. The Make-Whole Award
shall be subject to a non-compete agreement such that, upon vesting, Executive
shall be prohibited from accepting employment with or otherwise providing
services to those competitors of the Company identified in the Company’s
Severance Plan (as may be amended from time to time in accordance with its
terms, the “Severance Plan”) for a period of two years from the date of such
vesting.
 
(c)  High-Performance Award.  As incentive to join the Company, as of the Start
Date, Executive shall receive an award of 250,000 shares of service-based
restricted stock, 250,000 service-based stock options and 250,000
performance-based stock options (the “High-Performance Award”).  The
service-based restricted stock shall cliff vest after 30 months following the
Start Date and be further subject to a six-month holding period from the date of
such vesting.  The service-based stock options shall vest in equal annual
installments over the three years following the Start Date and shall be
exercisable for seven years following the Start Date.  Service-based restricted
stock and service-based stock options shall vest in full (i) upon Executive’s
death or Executive’s Disability or (ii) immediately prior to the effectiveness
of a Change in Control.   A prorated portion (equal to: (A) the sum of (I) the
number of completed full months since the Start Date and (II) 12 months; divided
by (B) 30 months) of the service-based restricted stock and a prorated portion
(equal to: (A) the sum of (I) the number of completed full months since the
Start Date and (II) 12 months; divided by (B) 36 months) of the service-based
stock options shall vest early in the event of a Termination Without Cause  The
performance-based stock options shall be earned in the event the Company’s stock
price appreciates to $14 per share (or more) for a period of 20 consecutive
trading days within the first three years of Executive’s employment with the
Company.  In the event such stock options are earned, they shall vest
immediately and be exercisable until the seventh anniversary of the Start
Date.  The High-Performance Award shall be subject to a non-compete agreement
such that, upon vesting, Executive shall be prohibited from accepting employment
with or otherwise providing services to those competitors of the Company
identified in the Severance Plan for a period of two years thereafter.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)  Annual Equity Awards.  During the Term following fiscal 2013, Executive
shall be eligible to receive future equity awards of such type, of such amount
and with such terms and conditions as determined in the sole discretion of the
Compensation Committee of the Board.
 
5.  Employee Benefits.
 
(a)  General.  During the Term, Executive shall be eligible to participate in
the Company’s benefit programs applicable generally to other senior executive
officers of the Company in accordance with the terms and conditions of such
programs; provided that Executive shall receive credit for years of service with
his current employer (not taking into account any years of service preceding any
break in service) for determining eligibility and vesting under the Company’s
Executive Life Insurance Plan (as may be amended from time to time in accordance
with its terms).
 
(b)  Vacation.  During the Term, Executive shall be entitled to four (4) weeks
of paid vacation time annually in accordance with applicable Company policies;
provided that Executive shall schedule the timing and duration of Executive’s
vacations in a reasonable manner taking into account the needs of the business
of the Company.
 
(c)  Business Expenses.  The Company shall reimburse Executive for all
reasonable expenses incurred by Executive in the course of performing
Executive’s duties under this Agreement that are consistent with the Company’s
policies in effect from time to time with respect to travel, entertainment and
other business expenses, subject to the Company’s requirements with respect to
reporting and documentation of such expenses.
 
(d)  Retirement.
 
(i)  During the Term, Executive shall be eligible to participate in the
Company’s Deferred Compensation Plan (as may be amended from time to time in
accordance with its terms) in accordance with the terms and conditions of such
plan; provided that Executive shall receive credit for years of service with his
current employer (not taking into account any years of service preceding any
break in service) for determining eligibility, vesting and Company contributions
under such plan.
 
(ii)  During the Term, Executive shall be eligible to participate in the
Company’s Executive Supplemental Pension Plan (as may be amended from time to
time in accordance with its terms (the “ESPP”)) in accordance with the terms and
conditions of such plan; provided that, if Executive remains employed by the
Company on the third anniversary of the Start Date, Executive shall receive
credit for years of service with his current employer (not taking into account
any years of service preceding any break in service) for determining vesting
under the ESPP.  For the avoidance of doubt, such service credit shall not be
taken into account for benefit accrual purposes under the ESPP.
 
 
 

--------------------------------------------------------------------------------

 
 
6.  Termination.
 
 (a)  Events of Termination.  Following the Start Date, Executive’s employment
with the Company shall terminate (the date of such termination being  the
“Termination Date”) upon any of the following:
 
(i)  Executive’s death (“Termination Upon Death”);
 
(ii)  the effective date set forth in a written notice (which effective date
shall not pre-date the date on which the notice is delivered) sent to Executive
stating the Company’s determination that Executive is terminated as a result of
Executive’s Disability (“Termination For Disability”);
 
(iii)  the effective date set forth in a written notice (which effective date
shall not pre-date the date on which the notice is delivered) sent to Executive
stating the Company’s determination that it is terminating Executive’s
employment for Cause (“Termination For Cause”); provided, however, that, (A) the
Company must provide notice of a Cause event within 30 days after the later to
occur of (x) the act or omission providing Cause, (y) the Company’s actual
knowledge of the act or omission providing Cause or (z) the date on which the
Company should reasonably have knowledge of the act or omission providing Cause
and, (B) if such act or omission is susceptible to remediation, the Executive
shall be provided 30 days following such notice to remedy such act or omission
which constitutes Cause and following any such remedy the Company shall no
longer have Cause to terminate Executive’s employment (it being understood that
Executive shall be permitted to waive his opportunity to remedy such act or
omission).
 
(iv)  the effective date set forth in a written notice (which shall not be less
than 60 days following the date such notice is provided) sent to Executive
stating that the Company is terminating Executive’s employment without Cause,
which notice can be given by the Company at any time after the Start Date at the
Company’s sole discretion, for any reason or for no reason (“Termination Without
Cause”) (it being understood that Executive shall be permitted to waive all or a
portion of the notice period);
 
(v)  the effective date set forth in a written notice (which shall not be less
than 60 days following the date such notice is provided) sent to the Company
from Executive (other than a notice delivered pursuant to Section 6(a)(vi) of
this Agreement) stating that Executive is electing to terminate Executive’s
employment with the Company without Good Reason (“Resignation Without Good
Reason”) (it being understood that the Company shall be permitted to waive all
or a portion of the notice period); or
 
 
 

--------------------------------------------------------------------------------

 
 
(vi)  the effective date set forth in a written notice to the Company (such
effective date taking into account the Company’s cure right set forth below)
stating Executive’s determination that a Good Reason event has occurred and, as
a consequence, Executive is electing to terminate Executive’s employment for
Good Reason (“Resignation For Good Reason”); provided, however, that, (A)
Executive must provide notice of a Good Reason event within 30 days after the
later to occur of (x) the act or omission which constitutes Good Reason, (y)
Executive’s actual knowledge of the act or omission constituting Good Reason or
(z) the date on which Executive should reasonably be expected to have knowledge
of the act or omission constituting Good Reason, (B) the Company shall be
provided 30 days following such notice to remedy such act or omission which
constitutes Good Reason and following any such remedy Executive shall no longer
have Good Reason to terminate employment (it being understood that the Company
shall be permitted to waive its opportunity to remedy such act or omission), and
(C) if the Company does not, or is not able to, remedy such act or omission
which constitutes Good Reason, Executive must terminate his employment within
the shorter of (x) 60 days after the occurrence of such act or omission or (y)
15 days following the Company’s notice of waiver of its opportunity to remedy
such act or omission.
 
As used herein, the term “Cause” shall mean conduct amounting to: (i) fraud or
dishonesty in the performance of Executive’s duties with the Company or its
affiliates, (ii) willful misconduct, refusal to follow the reasonable directions
of the Board, or knowing violation of law, rules or regulations (including
misdemeanors relating to public intoxication, driving under the influence, use
or possession of controlled substances or relating to conduct of a similarly
nature), (iii) acts of moral turpitude or personal conduct in violation of the
Company’s Code of Business Conduct and Ethics, (iv) repeated and extended
absence from work without reasonable excuse, (v) a conviction or plea of guilty
or nolo contendere to a felony, or (vii) a material breach or violation of the
terms of any agreement to which Executive and the Company (or any affiliate) are
party.
 
As used herein, the term “Change in Control” shall mean any one of the following
events:
 
(A)           the acquisition by any individual, entity or “group” (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
of 1934 (a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934) of voting securities of
the Company where such acquisition causes any such Person to own twenty-five
percent (25%) or more of the combined voting power of the then outstanding
voting securities then entitled to vote generally in the election of directors
(the “Outstanding Voting Securities”); provided, however, that the following
shall not
 
 
 

--------------------------------------------------------------------------------

 
 
constitute a Change in Control:  (1) any acquisition directly from the Company,
unless such a Person subsequently acquires additional shares of Outstanding
Voting Securities other than from the Company; or (2) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any affiliate;
 
(B)           within any twelve-month period (beginning on or after the Start
Date), the persons who were directors of the Company immediately before the
beginning of such twelve-month period (the “Incumbent Directors”) shall cease to
constitute at least a majority of the Board; provided that any director who was
not a director as of the Start Date shall be deemed to be an Incumbent Director
if that director was elected to the Board by, or on the recommendation of or
with the approval of, at least two-thirds of the directors who then qualified as
Incumbent Directors; provided further that no director whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of directors shall be deemed to be an Incumbent
Director;
 
(C)           the consummation of a reorganization, merger or consolidation,
with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than fifty percent (50%) of the combined voting
power entitled to vote in the election of directors of the reorganized, merged
or consolidated company’s then outstanding voting securities;
 
(D)          the sale, transfer or assignment of all or substantially all of the
assets of the Company and its affiliates to any third party; or
 
(E)           the liquidation or dissolution of the Company.
 
As used herein, the term “Disability” shall mean Executive is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can reasonably be expected to result in death
or last for a continuous period of not less than 12 months.
 
As used herein, the term “Good Reason” shall mean, without Executive’s consent:
(i) any change of Executive’s principal place of employment to a location more
than 50 miles from Maryville, Tennessee; (ii) any material reduction in
Executive’s authority, duties or responsibilities, including, for the avoidance
of doubt, any change that results in Executive either (A) not acting as the
senior-most executive of the Company or (B) directly reporting to anyone other
than the Board; (iii) any reduction in Executive’s Base Salary; (iv) any failure
by the Company to pay
 
 
 

--------------------------------------------------------------------------------

 
 
Executive’s Annual Bonus in accordance with Section 3(b) or to grant the
long-term incentives provided in Section 4; or (v) any other breach of this
Agreement that is material and fundamental to the entirety of the Agreement by
the Company.
 
 (b)  Effect of Termination.
 
(i)  Death or Disability.  In the event of Termination Upon Death or Termination
For Disability pursuant to Section 6(a)(i) or 6(a)(ii), as applicable, Executive
(or Executive’s legal representative) shall be entitled to receive the following
benefits:
 
(A)   an amount in cash equal to any accrued but unpaid Base Salary owed by the
Company to Executive as of the Termination Date (the “Accrued Base Salary”);
 
(B)   any earned but unpaid Annual Bonus with respect to fiscal years completed
prior to the Termination Date (the “Accrued Bonus”, and together with the
Accrued Base Salary, the “Accrued Obligations”); and
 
(C)   the benefits set forth in Section 4 (it being understood that any
outstanding cash or equity awards that do not vest shall be forfeited).
 
(ii)  Termination For Cause and Resignation Without Good Reason.  In the event
of a Termination For Cause or Resignation Without Good Reason pursuant to
Section 6(a)(iii) or 6(a)(v), as applicable, Executive shall be entitled to
receive in cash an amount equal to any Accrued Base Salary.  For the avoidance
of doubt, any unvested cash or equity awards shall be forfeited.
 
(iii)  Termination Without Cause and Resignation For Good Reason.  In the event
of Termination Without Cause or Resignation For Good Reason pursuant to Section
6(a)(iv) or 6(a)(vi), as applicable, Executive shall be entitled to receive the
following benefits:
 
        (A)   an amount in cash equal to any Accrued Obligations; and
 
 (B)       subject to Executive’s (1) execution of a general waiver and release
of claims against the Company and its affiliates within 45 days following the
Termination Date and non-revocation of such general waiver and release of claim,
during any statutory revocation period and (2) continued compliance with the
Leadership Covenants (as defined below), an amount equal to 300% of Base Salary
payable in a lump sum payment on the 60th day following the Termination Date
(the “Severance Payment”) and the benefits set forth in Section 4 (it being
understood that any outstanding cash or equity awards that do not vest shall be
forfeited).
 
 
 

--------------------------------------------------------------------------------

 
 
For the avoidance of doubt, Executive shall not be eligible for any other
severance or similar payment or benefit under any other agreement, plan or
policy, including the Severance Plan and any Severance Payment made to Executive
will be subject to a clawback if Executive breaches any of the Leadership
Covenants.
 
(iv)  Upon Termination For Any Reason.  In the event of any termination,
Executive shall be entitled to receive:
 
 (A)   any unpaid reimbursements relating to business expenses incurred by
Executive prior to the Termination Date in  accordance with Section 5(c); and
 
 (B)   entitlements under any other Company benefit plan or program as
determined thereunder.
 
(c)  Additional Provisions.  Executive agrees that termination of Executive’s
employment for any reason shall, with no further action by the Company or
Executive required, constitute Executive’s resignation, effective as of the
Termination Date, from all positions as an officer, director or representative
of the Company and any parent, subsidiary or affiliate of the Company.
 
7.  Relocation.
 
(a)  Executive shall relocate to the Company’s Restaurant Support Center no
later than September 20, 2013.  Executive shall have access to the RT Lodge
Carriage House and shall be reimbursed for travel to and from the Company’s
Restaurant Support Center in Maryville, Tennessee until Executive’s relocation
is complete.
 
(b)  In connection with Executive’s relocation to Tennessee, Executive shall be
provided with a van line move that includes pack, load and unload and Executive
shall be reimbursed for reasonable expenses associated with house hunting
trips.  The Company shall also reimburse Executive up to eight percent (8%) of
the sales price of his current home to cover real estate commissions and closing
expenses.
 
(c)  To the extent Executive purchases a home in Tennessee before the sale of
his current home is completed, the Company shall reimburse Executive for the
lesser of the cost of maintaining (i) Executive’s home in Tennessee or (ii)
Executive’s current home, for up to six months after Executive purchases a home
in Tennessee.  The expenses eligible for reimbursement include Executive’s
mortgage and any reasonably incurred incremental expenses arising from such
maintenance.
 
(d)  For the avoidance of doubt, the Company shall not provide any gross-up
payments to Executive in connection with any reimbursement.
 
 
 

--------------------------------------------------------------------------------

 
 
8.  Leadership Covenant Agreement.  Concurrently with the execution of this
Agreement (but effective as of the Start Date), Executive shall enter into a
Leadership Covenant Agreement in a form generally entered into by other senior
executives of the Company.  The Leadership Covenant Agreement shall include, but
is not limited to, the following provisions:
 
(a)  the requirement that Executive keep certain information confidentiality
during employment and for three years following any termination of employment;
 
(b)  an agreement by Executive not to solicit employees of the Company during
employment and for three years following any termination of employment;
 
(c)  the requirement that Executive keep trade secrets confidential during
employment and for the maximum period of time allowed under applicable law
following any termination of employment; and
 
(d)  a covenant that Executive shall not be employed by any other organization
or entity while he is employed by the Company (such provisions in (a)-(d), the
“Leadership Covenants”).
 
9.  Non-Disparagement.  Executive shall not, during and after employment with
the Company, make any disparaging remarks to the public regarding the Company or
otherwise attempt to cast the Company, its executive officers or the members of
the Board in an unfavorable light.  The Company shall direct its executive
officers and the members of the Board to not, during and after Executive’s
employment with the Company, make any disparaging remarks to the public
regarding Executive or otherwise attempt to cast Executive in an unfavorable
light.
 
10.  Representations and Covenants by Executive.  Executive represents and
warrants that either he has not entered into any agreement with a current or
prior employer that contains a non-compete, confidentiality, non-solicitation or
similar provision that would affect his ability to be employed by and provide
services to the Company as contemplated by this Agreement or he has been
released in writing from any such commitments.
 
11.  Cooperation.  For a period of six months following the Termination Date,
Executive shall fully cooperate with the Company and make himself available to
assist the Company in transitioning any duties or responsibilities to his
successor.  Executive shall also fully cooperate and consult with the Company,
answer questions for the Company and provide information as needed by the
Company from time to time on a reasonable basis, including but not limited to
cooperation in connection with litigation, audits, investigations, claims or
personnel matters that arise or have arisen over actions or matters that
occurred or failed to occur during Executive’s employment with the
Company.  Executive agrees to assist the Company as a witness or during any
audit, investigation, or litigation (including depositions, affidavits and
trial) if requested by the Company.  Executive agrees to meet at reasonable
times and places with the Company’s representatives, agents or attorneys for
purposes of defending or prosecuting any claims or for preparing for
testimony.  To the extent practicable and within the control of the Company, the
Company will use its reasonable best efforts to schedule the timing of
Employee’s participation in any such activities in a reasonable manner to take
into account Employee’s then current employment, and will pay the reasonable
documented out-of-pocket expenses that the
 
 
 

--------------------------------------------------------------------------------

 
 
Company pre-approves and that Executive incurs for travel required by the
Company with respect to those activities.
 
12.  Indemnification.  To the fullest extent permitted by the indemnification
provisions of the articles of incorporation and bylaws of the Company in effect
from time to time, any Indemnification Agreement entered into between Executive
and the Company, and the indemnification provisions of the corporation statute
of the jurisdiction of the Company's incorporation in effect from time to time,
and in each case subject to the conditions thereof, the Company shall (i)
indemnify Executive, as a director and officer of the Company, a trustee or
fiduciary of an employee benefit plan of the Company and in any other capacity
in which Executive is serving at the Company’s request, against all liabilities
and reasonable expenses that Executive may incur in any threatened, pending, or
completed action, suit or proceeding, whether civil, criminal or administrative,
or investigative and whether formal or informal, because Executive is or was a
director or officer of the Company or a trustee or fiduciary of such employee
benefit plan or in connection with Executive’s service in any other capacity at
the request of the Company, and against which Executive may be indemnified by
the Company, and (ii) pay for or reimburse the reasonable expenses incurred by
Executive in the defense of any proceeding to which Executive is a party because
Executive is or was a director or officer of the Company or a trustee or
fiduciary of such employee benefit plan or served in any other capacity at the
request of the Company and to do so in advance of the final disposition of such
proceeding upon receipt of the required written affirmation from Executive
regarding his conduct and his undertaking to repay if it is determined that he
was not entitled to indemnification.
 
13.  Clawback.  Any compensation awarded to Executive under this Agreement or
otherwise will be subject to the terms of the Company’s Executive Compensation
Clawback Policy (as may be amended from time to time in accordance with its
terms).
 
14.  Withholding Taxes.  The Company may withhold from any amounts payable to
Executive hereunder all federal, state, city or other taxes that the Company may
reasonably determine are required to be withheld pursuant to any applicable law.
 
15.  Assignment.  This Agreement is binding upon and shall inure to the benefit
of the parties hereto and their respective successors and permitted
assigns.  Executive shall not assign or transfer any rights or obligations
hereunder.  The Company shall have the right to assign or transfer any rights or
obligations hereunder only to (i) a successor entity in the event of a merger,
consolidation or transfer or sale of all or substantially all the equity or
assets of the Company or (ii) an affiliate of the Company.  Any purported
assignment, other than as provided above, shall be null and void.
 
16.  Notices.  All notices, requests, consents and other communications required
or permitted to be given hereunder, shall be in writing and shall be delivered
personally or sent by prepaid telegram, facsimile transmission, overnight
courier or mailed, first class, postage prepaid by registered or certified mail,
as follows:
 
 
If to the Company:
Ruby Tuesday, Inc.

 
150 West Church Avenue

 
Maryville, Tennessee 37801

 
Attention: General Counsel

 
Facsimile No.: (865) 379-6826

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
If to Executive:
To Executive’s address as reflected on the payroll records of the Company

 
 
with a copy to:

 
 
Shearman & Sterling LLP

 
599 Lexington Avenue

 
New York, NY  10022

 
Attention:  John J. Cannon III

 
Facsimile: (646) 848-8159

 
or such other address as either party shall designate by notice in writing to
the other in accordance herewith.  Any such notice shall be deemed given when so
delivered personally, by facsimile transmission or telegram, or if sent by
overnight courier, one day after delivery to such courier by the sender or if
mailed, five days after deposit by the sender in the U.S. mails.
 
17.  Entire Agreement; Waiver.  This Agreement shall constitute the entire
agreement between Executive and the Company concerning the subject matter
hereof.  This Agreement supersedes and preempts any prior employment agreement
or other understandings, agreements or representations by or among the parties,
written or oral, that may have related to the subject matter hereof (including
any related oral discussions, e-mail or text exchanges or termsheet).  No
provisions of this Agreement may be amended, modified, waived or discharged
unless such amendment, waiver, modification or discharge is agreed to in
writing, signed by Executive and an authorized officer of the Company.  Neither
the waiver by either of the parties hereto of a breach of or a default under any
of the provisions of this Agreement, nor the failure of either of the parties,
on one or more occasions, to enforce any of the provisions of this Agreement or
to exercise any right or privilege hereunder, shall thereafter be construed as a
waiver of any subsequent breach or default of a similar nature, or as a waiver
of any such provisions, rights or privileges hereunder.
 
18.  No Right to Continued Employment. Executive and the Company recognize and
agree that, subject to the terms of this Agreement, Executive’s employment by
the Company is “at will” and that (a) the Company may terminate Executive’s
employment at any time, for any reason or no reason at all and (b) Executive may
terminate his employment at any time, for any reason or no reason at all.
 
19.  Arbitration.  Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. The decision of the arbitrator shall be final and binding on the
parties and judgment upon the award rendered by the arbitrator may be entered in
any federal or state court located in Knox or Blount County, Tennessee.  The
Company and Executive agree to share equally the fees and expenses associated
with the arbitration proceedings.
 
20.  Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
21.  Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Tennessee, without regard
to the choice of law provisions thereof.
 
22.  Full Settlement.  Executive acknowledges and agrees that, subject to the
payment by the Company of the amounts provided in this Agreement to Executive,
in no event will the Company nor any subsidiary or affiliate thereof be liable
to Executive for damages under any claim of breach of contract as a result of
the termination of Executive’s employment; provided that this Section 22 shall
not apply to any termination of this Agreement by the Company prior to the Start
Date.  In the event of any such termination after the Start Date, the Company
shall be liable only to provide to Executive, or Executive’s heirs or
beneficiaries, the amounts payable to Executive specified in this Agreement.
 
23.  Section 409A.
 
(a)  It is intended that this Agreement will comply with Section 409A of the
Internal Revenue Code (“Section 409A”) to the extent the Agreement is subject
thereto, and the Agreement shall be interpreted on a basis consistent with such
intent.  If an amendment of the Agreement is necessary in order for it to comply
with Section 409A, the parties hereto will negotiate in good faith to amend the
Agreement in a manner that preserves the original intent of the parties to the
extent reasonably possible.  No action or failure to act pursuant to this
Section 23 shall subject the Company to any claim, liability or expense, and the
Company shall not have any obligation to indemnify or otherwise protect
Executive from the obligation to pay any taxes, interest or penalties pursuant
to Section 409A.
 
(b)  Notwithstanding any provision of this Agreement to the contrary, for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment, references to
Executive’s “termination of employment” (and corollary terms) with the Company
shall be construed to refer to the Executive’s “separation from service” with
the Company.  Any payments or distributions to be made to Executive under this
Agreement upon a separation from service of amounts classified as “nonqualified
deferred compensation” for purposes of Section 409A, shall in no event be made
or commence until six months after such separation from service if Executive is
determined to be a specified employee (all as determined under Section 409A).
 
(c)  With respect to any reimbursement or in-kind benefit plans, policies or
arrangements of the Company that constitute deferred compensation for purposes
of Section 409A, except as otherwise permitted by Section 409A, the following
conditions shall be applicable: (i) the amount eligible for reimbursement, or
in-kind benefits provided, under any such plan, policy or arrangement in one
calendar year may not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, under such plan, policy or arrangement in any other
calendar year (except that the health and dental plans may impose a limit on the
amount that may be reimbursed or paid), (ii) any reimbursement must be made on
or before the last day of the calendar year following the calendar year in which
 
 
 

--------------------------------------------------------------------------------

 
 
the expense was incurred, and (iii) the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit.
 
24.  Compliance. Executive agrees to comply with all of the Company’s
policies.  Executive understands that the policies and benefits communicated to
him are subject to modification, interpretation, review and termination by the
Company in its discretion at any time.
 
25.  Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.
 
26.  Survival.  The duties and obligations contained in Sections 9, 11, 12, 13
and 19 shall survive the termination of this Agreement.
 
27.  Counterparts.  This Agreement and any modification or amendment hereto may
be executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all of which together shall
constitute one and the same instrument, and shall become effective when one or
more counterparts hereof or thereof have been signed by each Party.  Delivery of
an executed counterpart signature page of this Agreement or any modification or
amendment hereto by facsimile or transmitted electronically in a Tagged Image
File Format, Portable Document Format, or other electronic format sent by
electronic mail shall be effective as delivery of a manually executed
counterpart hereof or thereof.  Any Party delivering an executed counterpart of
this Agreement or any modification or amendment hereto by facsimile or by email
shall also deliver a manually executed counterpart hereof or thereof, but
failure to do so shall not affect the validity, enforceability or binding effect
of this Agreement, and the Parties hereby waive any right they may have to
object to such treatment.
 
[Remainder of page left intentionally blank]
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto` have executed this Agreement as of the
day and year first written above.
 
RUBY TUESDAY, INC.


By:         s/ Stephen I. Sadove
Name:            Stephen I.
Sadove                                                            
Title:              Chairman of the Compensation Committee






JAMES J. BUETTGEN
                        
                    s/ James J. Buettgen
          






